DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite because the claim requires surface activation on the surface of the area to be cleaned and it is not clear is if another cleaning step is to be performed because Page 6 Paragraphs 0043-0045 of the specification of the present application as originally filed discloses that the surface activation is conducted after a step of cleaning/laser ablation. For the purposes of this examination it will be considered that surface activation occurs after a step of laser ablation/cleaning.
Claims 15 and 19 are indefinite because the claims requires that electroless deposition occurs on the surface of the area to be cleaned and it is not clear is if another cleaning step is to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-11, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al (U.S. Patent Publication No. 2007/0071994) in view of Katayama et al (U.S. Patent # 5,499,668).
	In the case of claim 1, Hayashida teaches method for plating a component (Abstract) comprising specifying a sample type by providing an aluminum sheet; specifying an area to be cleaned by disclosing that the surface of the aluminum sheet was cleaned; performing a surface activation by subjecting the aluminum substrate to a zinc treatment (Page 2 Paragraph 0014) followed by performing electroless deposition to deposit nickel plating (Page 2 Paragraph 0015).
	Hayashida does not teach that applying laser ablation on a surface of the area to be cleaned and that the laser was programmed based on the sample type and specifications of the area to be cleaned. However, Hayashida does teach that the surface of the aluminum sheet was cleaned to remove grease, smut and other surface contaminants prior to the activation and plating processes (Page 2 Paragraph 0014).
	Katayama teaches a process for cleaning a metal surface by removing/ablating oxides films and organic matter from the metal surface through irradiation with a laser beam prior to plating which was programmed based on the sample type/metal material by configuring the laser to have energy levels/parameters low enough to not change the metal surface structure (Abstract, Column 1 Lines 6-14 and Column 3 Lines 1-13).
	Based on the teachings of Katayama, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have performed laser 
	As for claim 2, as was discussed previously, the sample/component of Hayashida was an aluminum sheet and the electroless deposition applied a nickel plating/coating and therefore the electroless deposition provided a component with an aluminum-nickel coating.
	As for claim 3, as was discussed previously, specifying the sample type comprised specifying a type of material since Hayashida specified that the sheet/sample was made of aluminum.
	As for claims 4 and 5, Hayashida teaches that the component/sample was an aluminum heat sink (Page 1 Paragraph 0001).
	As for claims 6-11, Katayama teaches specifying the area to be cleaned and programming the laser equipment to have parameters which produce a laser beam having an energy level lower than the energy level capable of cleaning the metal surface structure (Column 3 Lines 1-35).
	As for claim 13, Hayashida teaches that surface activation by zinc plating was conducted in order to increase adhesion of the nickel plating (Page 2 Paragraph 0014).
	As for claims 15 and 19, as was discussed previously, Hayashida taught that electroless deposition deposited a nickel plating/coating on the area which was previously cleaned.
	As for claim 16, Hayashida teaches soldering a component to the nickel plated sample (Page 2-5 Paragraph 0016, 0021-0035 and 0042).
	As for claim 17, Hayashida does not teach that the nickel plating included a thickness of between 5.4 and 5.8 microns. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Hayashida further teaches that the coating level/thickness of the nickel plating affected the coverage of the plating over the aluminum substrate and the solder wettability properties (Page 2 Paragraph 0015).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined an optimal thickness of the nickel plating of Hayashida in view of Katayama through routine experimentation because the nickel plating thickness affected the coverage of the plating over the aluminum substrate and the solder wettability properties.
	As for claim 20, Hayashida teaches that the area to be cleaned was subjected to a cleaning pre-treatment in the form of degreasing and desmutting (Page 2 Paragraph 0014).










Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al in view of Katayama et al as applied to claim 7 above, and further in view of Sun et al (U.S. Patent Publication No. 2005/0087522).
	The teachings of Hayashida in view of Katayama as they apply to claim 7 have been discussed previously and are incorporated herein.
	Katayama does not teach that the laser was a diode laser.
	Sun teaches a process for laser ablating/cleaning a workpiece surface wherein the laser used was a diode laser (Abstract and Page 2 Paragraph 0018).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al in view of Katayama et al as applied to claim 13 above, and further in view of Kanda et al (U.S. Patent # 9,293,364).
	The teachings of Hayashida in view of Katayama as they apply to claim 13 have been discussed previously and are incorporated herein.
	Though Hayashida teaches performing a surface activation step Hayashida does not teach that the acting of the surface comprised placing the surface into a zincate based solution. Hayashida does teach that the surface activation comprised displacement plating with zinc (Page 2 Paragraph 0014).
	Kanda teaches an electroless plating process comprised of a pre-plating treatment (Abstract) wherein the pre-plating/activation treatment comprised displacement plating with zinc which comprised use of a zincate based solution (Column 2 Lines 9-31).
	Based on the teachings of Kanda, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a zincate based solution in the surface activation process of Hayashida in view of Katayama because it was known in the art to use zincate based solutions in displacement plating processes.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al in view of Katayama et al as applied to claim 1 above, and further in view of Nyholm et al (U.S. Patent # 7,291,380).
	The teachings of Hayashida in view of Katayama as they apply to claim 1 have been discussed previously and are incorporated herein.
	Neither references teaches that the laser ablation extended at least one micron into the surface.
	Nyholm teaches a process for laser treating a surface prior to plating (Abstract) wherein laser treatment roughened the surface in order to enhance adhesion with the plating material (Column 3 Lines 1-15). Furthermore, Nyholm teaches that the depth of the roughness extended at least one micron into the surface (Column 3 Lines 22-40).
	Based on the teachings of Nyholm, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have ablated the surface of the aluminum sheet of Hayashida in view of Katayama to at least one micron in order to provide roughness to the surface of the sheet thereby increasing adhesion of the plating material.

Conclusion
	Claims 1 through 20 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712